ao on DN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT
United States Attorney

BRIAN A. FOGERTY

QUINN HOCHHALTER
Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

 

Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO, 2:17-CR-228 WBS
Plaintiff, ORDER PURSUANT TO
18 U.S.C. §§ 6002-6003:'GRANTING IMMUNITY
Vv. AND REQUIRING TESTIMONY — CRYSTAL
RODAS

CHRISTOPHER RAMONAGUILAR
LAWRENCE,

Defendant.

 

 

 

 

NOW, THEREFORE, IT IS ORDERED pursuant to 18 U.S.C. § 6002 that Crystal Rodas give
testimony or provide other information which she refuses to give or to provide information with respect
to her knowledge.concerning sex trafficking activities involving Christopher Ramonaguilar Lawrence in
the above-referenced case, in this case on the basis of her privilege against self-incrimination as to all
matters about which she may be asked to testify in this trial.

IT IS FURTHER ORDERED that no testimony or other information compelled under this order,
or any information directly or indirectly derived from such testimony or other information, shall be used
against Crystal Rodas in any criminal case, except that Crystal Rodas shall not be exempted by this

order from prosecution for perjury, giving a false statement pursuant to this order, or otherwise failing to

Order re: Immunity and Requiring Testimony

 

 
A & WwW bd

Oo CO TIN

10
ll
12
13
14
15
16
17
18
19

20 |

21
22
23
24
25

26 |

27
28

 

 

 

comply with this order, and that immunity granted herein is co-extensive with 18 U.S.C. § 6002.

A HON. WILLIAM B. SHUBB .

United States District Judge

IT IS SO ORDERED.
DATED: August ZZ, 2019

Order re: Immunity and Requiring Testimony 2

 

 
